Citation Nr: 0943047	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person, or on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which entitlement to SMC based on 
aid and attendance/housebound status was denied.

In a March 2007 rating decision, the RO awarded SMC based on 
the Veteran being housebound from November 28, 2000 to 
January 1, 2002, when the Veteran was in receipt of a 
separate temporary total evaluation under 38 C.F.R. § 4.30 
for total left knee arthroplasty.  However, this does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD), evaluated at 70 percent 
disabling; medial meniscectomy, left knee, with total 
arthroplasty, evaluated at 30 percent disabling; left knee 
arthritis, evaluated at 10 percent disabling (effective only 
until April 2007); and residuals of fracture of the left 
mandible, evaluated as zero percent disabling.  The Veteran's 
combined evaluation is 80 percent, effective in January 2002.

2.  The Veteran has been in receipt of a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU) 
since November 2001.

3.  The Veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disorders; the weight of the evidence also 
indicates that he is not bedridden or helpless due to his 
service-connected disorders.
4.  The Veteran's service-connected disorders do not render 
him unable to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The criteria for an award of SMC, based on the need for the 
regular aid and attendance of another person or on being 
housebound, are not met.  38 U.S.C.A. § 114, 1502, 1521, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.350, 
3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim for special monthly 
compensation based on the need for regular aid and 
attendance, or being housebound, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009). A letter dated in July 2006 satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter did not notify the Veteran of the 
regulations pertinent to the establishment of an effective 
date and of the disability rating.  However, such error was 
harmless given that the benefit sought is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran's service treatment records, and identified pot-
service treatment records have been obtained.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  A VA examination was not conducted 
with respect to the Veteran's claim for special monthly 
compensation as there were no questions of medical fact which 
required an examination to be resolved.  See 38 C.F.R. § 
3.159(c).  As discussed in greater detail below, the record 
clearly demonstrates that the Veteran's need for aid and 
attendance or being housebound, if such a need actually 
exists, is the result of disability that has been adjudicated 
as non-service related.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed. Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed). The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim. The Veteran must not assume that pieces of 
evidence that are not explicitly discussed herein have been 
overlooked. See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).

II.  SMC

SMC based on the need for the regular aid and attendance of 
another person is payable when the veteran, due to service-
connected disability or disabilities, has the anatomical loss 
or loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance. See 
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability of the claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment. 
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).

That the Veteran experiences significant impairment as a 
result of his service-connected disabilities, particularly 
his PTSD, is not in dispute. Indeed, the Veteran's service-
connected PTSD is assigned a 70 percent evaluation.  The 
record contains three opinions that the Veteran is unable to 
work due to his PTSD, and accordingly, entitlement to TDIU 
was granted, effective in November 2001.

However, the Veteran's essential argument is that he suffered 
a stroke in June 2006 and that the chronic residuals thereof 
have rendered him in need of aid and attendance, and rendered 
him housebound.  The Veteran argued that his stroke was the 
result of his service-connected PTSD.

VA treatment records show that he did have a stroke in June 
2006, after which he was found to exhibit left sided 
weakness.  He was also found to need assistance for transfers 
and to be able to ambulate only with assistance.  But, a 
rating decision in September 2007 determined that the stroke 
was not the result of his service-connected PTSD, nor was it 
etiologically related to the Veteran's active service in any 
other manner.  Accordingly, service connection for residuals 
of a stroke was denied.  The Veteran did not appeal this 
decision and it became final.

The evidence does not show that the Veteran is blind, or that 
he has loss of use of both feet or one hand and one foot due 
exclusively to his service-connected PTSD, left knee 
disabilities, or residuals of left mandible fracture. 
Moreover, although the record shows that he cannot drive and 
that, immediately following the stroke, he required his 
wife's assistance in activities of daily living, the evidence 
again does not show that the Veteran is helpless or bedridden 
due solely to his service-connected PTSD, left knee 
disabilities, or residuals of left mandible fracture.

As above noted, VA treatment records do demonstrate that the 
Veteran experienced left-sided weakness and the need for aid 
and assistance of another following his stroke.  However, the 
record is replete with evidence establishing that the 
Veteran's need for aid and assistance of another was the 
result of his June 2006 stroke the residuals of which, as 
explained, are not service-connected, either as directly 
related to active service or as causally related to his 
service-connected PSTD.  The focus of the Veteran's appeal 
for SMC was his argument that his stroke was caused by his 
PTSD.  He has not proffered an alternate theory.  
Accordingly, as the pertinent criteria are not met, special 
monthly compensation based on the need for aid and attendance 
is not warranted.

Although the Veteran does not qualify for special monthly 
compensation on the basis of a need for aid and attendance, 
increased compensation may be payable if the Veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).

As noted above, SMC was awarded from November 28, 2000 to 
January 1, 2002 when the Veteran was in receipt of a separate 
temporary total evaluation under 38 C.F.R. § 4.30 for total 
left knee arthroplasty and did meet the criteria.  The 
evidence does not show that since this time, he has had a 
single disability evaluated as 100 percent disabling.  
However, he is in receipt of TDIU.  The medical evidence 
establishes that unemployability in this case is based solely 
on his service-connected PTSD, which is evaluated as 70 
percent disabling.  However, the Veteran does not have 
separate service-connected disabilities that together, absent 
the PTSD, are evaluated at 60 percent.  Bradley v. Peake, 22 
Vet. App. 280 (2008).  

Thus, special monthly compensation on the basis of housebound 
status may be awarded only if the evidence shows that his 
service-connected disabilities make him permanently 
housebound. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d). This 
is not shown by the record. The medical evidence shows that 
the Veteran, following his stroke, could only ambulate with 
assistance, had difficulty transferring himself needed help 
getting into and out of the shower, and could not drive.  
Yet, even if the Veteran's stroke rendered him permanently 
housebound, service connection is not in effect for the 
residuals of his stroke, and the evidence of record does not 
otherwise reflect that the Veteran's service-connected PTSD, 
left knee disabilities, and residuals of left mandible 
fracture render him permanently housebound. Accordingly, as 
the pertinent criteria are not met, special monthly 
compensation on the basis of being permanently housebound is 
not warranted.

The Veteran genuinely believes that his stroke has rendered 
him in need of aid and attendance and has rendered him 
housebound, and the medical evidence does reflect that the 
Veteran required the aid and attendance of another, and that 
he had difficulty ambulating, transferring himself, and 
getting into and out of the shower immediately following his 
stroke.  These records show that he is still unable to drive.  
However, the medical evidence reflects that these 
manifestations are due to his nonservice-connected stroke.  
As above noted, service connection for the residuals of 
stroke was denied in a September 2007 rating decision that 
was not appealed and is now final.  Hence, entitlement to SMC 
based on the residuals of stroke cannot be granted.  The 
medical evidence does not establish that the Veteran is in 
need of the aid and attendance of another or has been 
rendered housebound solely due to his service-connected PTSD, 
left knee disability, and residuals of left mandible 
fracture.  

The record shows the Veteran served as a corpsman, and that 
he served in Vietnam and earned the Fleet Marine Expert 
Combat Operations Insignia.  However, the record shows that 
the Veteran was last employed in maintenance with the United 
States Postal Service, a job he had held from 1982 to 2001.  
It is not shown, nor does the Veteran allege, that he has 
specialized medical expertise to determine that he requires 
the aid and attendance or is housebound due to his service 
connected PTSD, left knee disabilities, and residuals of left 
mandible fracture and, as explained, he does not so assert.  
Notwithstanding, to the extent that his statements may be 
construed as so arguing, his opinion is accorded probative 
value because of his status as a combat medic; however, it is 
outweighed by the findings and observations provided by the 
medical professionals who treated him and discussed his 
symptoms, complaints, and manifestations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Those opinions 
attribute the Veteran's need for aid and attendance or 
housebound status, if such is actually needed, to his non-
service connected stroke residuals.

The preponderance of the evidence is against a finding of 
entitlement to service connection for special monthly 
compensation based on the need for regular aid and attendance 
of another person or on being housebound. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Special monthly compensation, based on a need for the regular 
aid and attendance of another person, or on being housebound, 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


